DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggest amending the limitation “said MPC process” in line 10 to “the MPC process” to correspond with the other claim language and provide better clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multiple parties" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the arithmetic function" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 8-11, 13-15 and 18-20 of copending Application No. 17/511,856 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims is anticipated by the copending application claims. Independent claim 1 of the instant application is mapped to claims 1, 10, 11, & 20 of the copending application, claims 3-4 of the instant application are mapped to claims 8-9 & 18-19 of the copending application and claims 5-6 of the instant application are mapped to claims 3-5 & 13-15 of the copending application.
Instant Application No. 16/945,948
Co-Pending Application No. 17/511,856
1. A method of computing shares of an output of a function having multiple shares of a secret as input, the method comprising:
1. (Currently Amended) A method of securely exchanging messages, over the Internet, between users with mobile devices through a messaging application by performing cryptographic key exchange while overcoming a malicious adversary party, said cryptographic key exchange is performed between multiple parties using a multi-party computation (MPC) process performed by the multiple parties, said method comprising:
each party of the multiple parties obtaining an initial share of the secret, such that all initial shares together operate as the secret, none of the parties reveal the initial shares of the secret throughout the entire method;
obtaining, by each of the multiple parties, on a respective mobile device, an initial share of a secret, wherein the initial shares are used as an exponentiation of the key exchange; performing, using a respective messaging application on the respective mobile device of each of the multiple parties in order to exchange a message,  multiple times:
each party of the multiple parties performing an arithmetic operator on the initial shares of the secret;
a first MPC process by the multiple parties, wherein each of the multiple parties receives a share n of a random value r; a computation by each of the parties of an arithmetic function using the received share n of a random value r;
each party of the multiple parties sending an output of the arithmetic operator on the initial share to a Multi-Party Computation (MPC) process;
a second MPC process, wherein the second MPC process receives  as input the output of the arithmetic function (G^ri) as computed by each party; a verification  that in at least one of the second MPC processes, the outputs of the arithmetic function (G^ri) as computed by each party is correct;
 performing the MPC process using an arithmetic circuit, said MPC process receives the output of the arithmetic function and outputs final shares by performing a mathematical operation; the MPC process outputting one final share of the final shares to each party of the multiple parties.
performing a third MPC process outputting to the each of the multiple parties a function of the initial shares and the random value r; receiving from the each of the multiple parties an output of an arithmetic function based on the output of the third MPC process;

 computing, the key exchange (G exponentiated by a multiplication of both shares), without the parties revealing the shares to the MPC process; -2- 156413835.1Attorney Docket No. 128218-8042.US00 wherein none of the multiple parties can extract the secret share held by any other party.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gryb et al. (US Pub No. 2021/0273784).
Regarding independent claim 1, Gryb teaches a method of computing shares of an output of a function having multiple shares of a secret as input, the method comprising: each party of the multiple parties obtaining an initial share of the secret, such that all initial shares together operate as the secret, none of the parties reveal the initial shares of the secret throughout the entire method (Gryb, page 7, paragraphs 0090-0091; receive key shares; key shares are not disclosed /shared pages 3, paragraph 0033, page 4, paragraph 0050 & 0052 and page 9, paragraph 0118); each party of the multiple parties performing an arithmetic operator on the initial shares of the secret (Gryb, page 7, paragraphs 0094-0096 and page 10, paragraphs 0123-0125; garbled key share; key share is encrypted with public key); each party of the multiple parties sending an output of the arithmetic operator on the initial share to a Multi-Party Computation (MPC) process (Gryb, page 7, paragraphs 0097-0098 and page 10, paragraphs 0126-0127; transmit to third computer node); performing the MPC process using an arithmetic circuit, said MPC process receives the output of the arithmetic function and outputs final shares by performing a mathematical operation (Gryb, pages 7-8, paragraphs 0099-0100 and page 10, paragraphs 0128-0129; perform verification for multi-part cryptographic operation and input data in garbled circuit); the MPC process outputting one final share of the final shares to each party of the multiple parties (Gryb, page 8, paragraph 0101 and page 10, paragraph 0130).  
	Regarding claim 2, Gryb teaches the method wherein each party of the multiple parties applies the same arithmetic operator on the initial share of the secret (Gryb, page 7, paragraph 0094).
Regarding claim 3, Gryb teaches the method further comprising receiving a request to exchange cryptographic keys between the multiple parties, wherein the initial shares are cryptographic keys stored in the multiple parties (Gryb, page 6, paragraph 0089).
Regarding claim 7, Gryb teaches the method wherein the arithmetic circuit is a Boolean circuit (Gryb, page 7, paragraph 0095 and page 3, paragraph 0031).
Regarding claim 8, Gryb teaches the method wherein the arithmetic circuit is a garbled circuit (Gryb, page 8, paragraph 0100 and page 3, paragraph 0033).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gryb et al. (US Pub No. 2021/0273784) in view of Masny et al. (US Pub No. 2020/0259800).
Regarding claim 4, Gryb teaches each and every claim limitation of claim 3. 
Gryb does not explicitly teach the method wherein the exchange of cryptographic keys is performed using a Diffie-Hellman process. 
Masny teaches wherein the exchange of cryptographic keys is performed using a Diffie-Hellman process (Masny, page 2, paragraph 0027 and page 4, paragraph 0048).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gryb with the teachings of Masny to use Diffie-Hellman key exchange to provide the advantage of secure communication of keys (Masny, page 2, paragraph 0027 and page 4, paragraph 0048). 
Allowable Subject Matter
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Masny et al. (US Pub No. 2020/0259800) discloses implementing fast oblivious transfer between two computing devices may improve data security and computational efficiency. The various aspects may use random oracles with or without key agreements to improve the security of oblivious transfer key exchanges. Some techniques may include public/private key strategies for oblivious transfer, while other techniques may use key agreements to achieve simultaneous and efficient cryptographic key exchange. (Masny, Abstract), and Bitan et al. (US Pub No. 2021/0167946) discloses performing, in a single round of communication and by a distributed computational system, Secure MultiParty Computation (SMPC) of an arithmetic function ƒ:custom-character.sub.p.sup.k.fwdarw.custom-character.sub.p represented as a multivariate polynomial over secret shares for a user, comprising the steps of sharing secrets among participants being distributed computerized systems, using multiplicative shares, the product of which is the secret, or additive shares, that sum up to the secret by partitioning secrets to sums or products of random elements of the field; implementing sequences of additions of secrets locally by addition of local shares or sequences of multiplications of secrets locally by multiplication of local shares; separately evaluating the monomials of ƒ by the participants; adding the monomials to obtain secret shares of ƒ. (Bitan, Abstract), however, the prior art taken alone or in combination does not teach or suggest “performing an initial MPC process receiving as input the initial share of the secret from each party of the multiple parties sending; the initial MPC process outputting a plurality of fresh shares and sending one fresh share of the plurality of fresh shares to each party of the multiple parties; and each party of the multiple parties performing the arithmetic function on one fresh share received from the initial MPC process” (claim 5) and “wherein the mathematical operation is an exponentiation having a random generator of an elliptical curve as base and accumulation of the outputs of the arithmetic function as exponent” (claim 9), in combination in the remaining claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437